Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Consideration of Formal Requirements
This application has been evaluated for (a) compliance with formal requirements of patent statutes and rules and (b) technological accuracy. It has been found to be compliant with both requirements. 
	
Consideration under 35 U.S.C. 112(a)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(a). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. Consideration under 35 U.S.C. 112(b)
The claims have been evaluated as to their compliance with 35 U.S.C. 112(b). The examiner has determined that they are compliant and therefore no rejection under this statute is warranted. 
Consideration of claims in view of 35 U.S.C. 101
The claims have been evaluated regarding potential rejections in view of the utility requirement under 35 U.S.C. 101. No potential rejections were found. 
Election of Species
	This application discloses and claims several patentably distinct related species, as shown in the figures. Claim 15 at least is considered generic. 
The CPC requires that all related inventions have substantially the same
classification picture, which then means that the search for one related invention will
always be likely to reveal one of the other related inventions. Current Office policy is to

search for one invention is likely to reveal any of the other inventions in a patent
application. Therefore, since the inventions in this application are related, and therefore
classified in substantially the same allocations, the search for one would most likely
reveal at least one of the other related inventions. Consequently, the examiner was not
able to show a serious increase in search burden in this application and therefore no
restriction was required.
	Therefore, no election was required by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 15, 27 and 34.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 15-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,899,224. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-35 are generic to all that is recited in claims 1-25 of the ‘224 patent.  Applicant’s claims are broader than the claims of the ‘224 patent and are consequently wholly encompassed by the patented claims thereof.  Therefore, applicant’s claims are anticipated by the claims of the ‘224 patent.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Applicant is reminded that No Graham v. Deere analysis is needed for this kind of double patenting rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15-23, 26-31, 34 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. ‘450.
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03.
Regarding claim 15, Tanaka shows (references from Tanaka in parenthesis): 
A hub motor arrangement comprising: a housing (7) comprising an interior space (fig. 2) and an axis of rotation (defined by shafts 57a, 57 and 41); a motor assembly (9); a motor gear (60) positioned in the interior space and configured to be driven by the motor assembly; a geartrain comprising a plurality of spur gears (6), the geartrain configured to be driven by the motor gear; a ring gear (66) rigidly connected with the housing, the ring gear configured to be driven by at least one of the plurality of spur gears such that rotation of the ring gear results in the housing rotating about the axis of rotation; and an axle (57a) configured to support the housing on a personal mobility vehicle (axle 57a has threads on it to receive a nut to secure the assembly to a bicycle or the like), the axle comprising a first end (the threaded end) outside of the interior space that is configured to couple to the personal mobility vehicle and a second end (that engages boss 67) inside of the interior space.
Regarding claim 16, Tanaka shows first lateral support member 55 and second lateral support member 61. 
Regarding claim 17, Tanaka shows bearing 75. 
Regarding claim 18, Tanaka shows three shafts 64 (col. 4, lines 52-56).

Regarding claim 20, the motor and axle are disposed coaxially on the axis of rotation. 
Regarding claim 21, the spur gears 6 comprise two gears. 
Regarding claim 22, the spur gears 6 are mounted on shafts 64. 
Regarding claim 23, ring gear 66 is bolted to the housing. 
Regarding claim 26, ring gear 66 is disposed offset from a housing bisecting plane perpendicular to the axis of rotation. 
Regarding claim 27, Tanaka shows (references from Tanaka in parenthesis): 
A hub motor arrangement, comprising: a housing (7) comprising an interior space (fig 2) and an axis of rotation (defined by shafts 57a, 57 and 41); a first lateral support member (55) positioned at least partially within the interior space of the housing; a second lateral support member (61) positioned at least partially within the interior space of the housing and spaced from the first lateral support member along the axis of rotation; a plurality of connecting shafts (64) extending between the first lateral support member and the second lateral support member, the plurality of connecting shafts disposed about the axis of rotation; a plurality of gears (6) comprising a first gear (65a) and a second gear (65b), each of the plurality of gears disposed on a respective one of the plurality of connecting shafts; a motor assembly (9); a motor gear (60) configured to be driven by the motor assembly to drive at least the first gear; and a ring gear (66) configured to be driven by at least the second gear to rotate the housing about an axis of rotation; and an axle (57a) configured to be coupled to a personal mobility vehicle 
Regarding claim 28, spur gears 6 are comprised of a first portion 65b and a second portion 65a.
Regarding claim 29, second portion 65a engages motor gear 60 and first portion 65b engages ring gear 66.
Regarding claim 30, bearing 75 supports the housing. 
Regarding claim 31, bearings 73 and 75 support the housing for relative rotation to the first and second lateral supports. 
Regarding claim 34, Tanaka shows (references from Tanaka in parenthesis):
A hub motor arrangement, comprising: a housing (7) comprising an interior space (fig 2); a plurality of shafts(64); a plurality of gears (6) comprising a double spur gear(65) with a first portion (65b) and a second portion (65a), the first portion comprising a diameter smaller than a diameter of the second portion, wherein each of the plurality of gears is disposed on a respective one of the plurality of shafts; a motor assembly (9); a motor gear (60) configured to be driven by the motor assembly and to drivingly engage the second portion of the double spur gear; and a ring gear (66) configured to be driven by at least one of the plurality gears; wherein the plurality of shafts are disposed about an axis of rotation (defined by shafts 57, 57a, and 41) of the hub motor arrangement. 
Regarding claim 35, Tanaka shows gears 6 with two gears 65a, and 65b. There are three such gears 6 in the drivetrain (col. 4, lines 52-56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 25, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claims 15 and 27 above, and further in view of Birkestrand ‘996.
The examiner takes Official Notice that any claimed subject matter that is not specifically addressed in the rejection of the claims is old and well known to those of ordinary skill in this art. See MPEP 2144.03.
	The level of ordinary skill in this art is deemed to be a master’s level mechanical engineer with significant experience in researching and designing drivetrains and gearing. 
	The scope and content of the prior art can be found in the cited prior art on the enclosed form PTO-892, as well as in the provided search history. 
	Tanaka does not show a ring gear integrated into his housing, nor does he show a traction element formed on the outer periphery of thereof. 
Regarding claim 24, Birkestrand shows a ring gear 64 integrated with a rotatable housing 66. It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify Tanaka in view of Birkestrand such that the ring gear of Tanaka was integrally formed with the housing since it would save cost. 
Regarding claims 25 and 33, Birkestrand shows a traction element 188 formed on the outside periphery of the housing 66. It would have been obvious to one of ordinary skill in this art at the time the application was effectively filed to modify Tanaka in view of Birkestrand such that a traction element was formed on the outside of the housing since it would increase the versatility of the motor hub for use with other kinds of vehicles. Further, such a modification would not require undue experimentation nor would there be any unexpected results. 
Allowable Subject Matter
Claim 32 recites allowable subject matter. 
The following is a statement of reasons for the indication of allowable subject matter:  
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Regarding claim 32, the feature of mounting bearings on the connecting shafts to support the rotatable housing is not anticipated nor rendered obvious by the prior art of record. It does not appear that it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tanaka or any of the other cited prior art to come up with applicant’s claimed invention. 
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 27 August 2021 have been considered by the examiner. 
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Dirk Wright/
Primary Examiner
Art Unit 3656



Wednesday, December 1, 2021